



EXHIBIT 10.1




IPG PHOTONICS CORPORATION
2006 INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective February 17, 2017)
IPG Photonics Corporation (the “Company”) originally established the IPG
Photonics Corporation 2006 Incentive Compensation Plan effective February 28,
2006, for the benefit of its eligible Participants for the purposes hereinafter
set forth. The Company has amended the Plan from time to time and hereby further
amends and restates the Plan as of the Effective Date. The Plan permits the
award of Stock Options, Restricted Stock, Performance Shares, Performance Units,
Stock Units, Cash, and SARs.
1.
DEFINITIONS

The following terms shall have the following meanings unless the context
indicates otherwise:
1.
“Affiliate” shall mean a corporation that, for purposes of Section 422 of the
Code, is a Parent or Subsidiary of the Company within the meaning of Sections
424(e) and 424(f) of the Code.

2.
“Award” shall mean a Stock Option, a SAR, a Restricted Stock Award, a Stock
Unit, a Performance Share, a Performance Unit, or a Cash Award.

3.
“Award Agreement” shall mean an agreement between the Company and a Participant
that establishes the terms, conditions, restrictions and/or limitations
applicable to an Award, in addition to those established by the Plan and by the
Committee. The Award Agreement may consist of a written notice, a term sheet,
and/or an agreement, and may be provided in electronic form. With respect to any
Award, the date of the grant of the Award specified by the Committee in a
resolution or other writing, duly adopted, and as set forth in the Award
Agreement shall be the “Award Date,” provided that such Award Date will not be
earlier than the date of the Committee action.

4.
“Board” shall mean the Board of Directors of the Company.

5.
“Cash Award” shall mean a grant by the Committee to a Participant of an award of
cash as described in Section 11 below.

6.
“Cause” shall have the same meaning as such term or similar term is used in any
employment, consulting, or other written agreement between the Participant and
the Company, a Group Company or Affiliate. If there is no employment,
consulting, or other written agreement between the Participant and the Company,
a Group Company or Affiliate, or if such agreement does not define “Cause” or
such similar term, then “Cause” shall have the meaning specified in the Award
Agreement; provided, that if the Award Agreement does not so specify, “Cause”
shall mean, as determined by the Committee in its sole discretion, the
Participant: (i) engages in conduct that cause financial or reputational injury
to the Company a Group Company or Affiliate; (ii) engages in any act of
dishonesty or misconduct that results in damage to the Company, a Group Company
or Affiliate, or their business or reputation or that the Committee determines
to adversely affect the value, reliability or performance of the Participant to
the Company, a Group Company or Affiliate; (iii) refuses or fails to
substantially comply with the human resources rules, policies, directions and/or
restrictions relating to harassment and/or discrimination, or with compliance or
risk management rules, policies, directions and/or restrictions of the Company,
a Group Company or Affiliate; (iv) fails to cooperate with the Company, a Group
Company or Affiliate in any internal investigation or administrative, regulatory
or judicial proceeding; or (v) continuously fails to perform his or her duties
to the Company, a Group Company or Affiliate (which may include any sustained
and unexcused absence of the Participant from the performance of such duties,
which absence has not been certified in writing as due to physical or mental
illness or Disability), after a written demand for performance has been
delivered to the Participant identifying the manner in






--------------------------------------------------------------------------------





which the Participant has failed to substantially perform his or her duties. If
any part of the definition of Cause set forth in clauses (i) through (v) above
is deemed applicable to a Participant, this shall not preclude or prevent the
reliance by the Company or the Committee on any other part of the preceding
sentence that also may be applicable. Unless otherwise defined in the
Participant’s employment, consulting or other written agreement, an act or
omission is “willful” for this purpose if it was knowingly done, or knowingly
omitted to be done, by the Participant not in good faith and without reasonable
belief that the act or omission was in the best interest of the Company. In
addition, the Participant’s Service will be deemed to have terminated for Cause
if, based on facts and circumstances discovered after the Participant’s Service
has terminated, the Board determines in reasonable good faith, within one year
after the Participant’s Service has terminated, that the Participant committed
an act that would have justified a termination for Cause.
7.
“Change in Control” shall mean the occurrence of any one or more of the
following:

(a)
Any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), including a
“group” (as defined in Section 13(d)(3) of the Exchange Act), other than (i) the
Company, (ii) any wholly-owned subsidiary of the Company, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company having fifty
percent (50%) or more of the combined voting power of the then-outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of an issuance of securities initiated by the
Company in the ordinary course of business) (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (a) shall not be
deemed to be a Change in Control by virtue of any underwriter temporarily
holding securities pursuant to an offering of such securities;

(b)
During any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, unless the election, or
the nomination for election by the shareholders of the Company, of each new
director of the Company during such period was approved by a vote of at least
two-thirds of the Incumbent Directors then still in office;

(c)
As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of all or substantially all of the
assets or contested election, or any combination of the foregoing transactions,
less than a majority of the combined voting power of the then-outstanding
securities of the Company or any successor corporation or entity entitled to
vote generally in the election of the directors of the Company or such other
corporation or entity after such transaction is held in the aggregate by the
holders of the securities of the Company entitled to vote generally in the
election of directors of the Company immediately prior to such transaction; or

(d)
The shareholders of the Company approve a plan of complete liquidation of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, however, that if after such acquisition
by the Company such person becomes the beneficial owner of additional Company
Voting Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control transaction
shall then occur.
8.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.






--------------------------------------------------------------------------------





9.
“Committee” shall mean (i) the Board or (ii) a committee or subcommittee of the
Board appointed by the Board from among its members. The Committee may be the
Board’s Compensation Committee. Unless the Board determines otherwise, the
Committee shall be comprised solely of not less than two members who each shall
qualify as:

(a)
a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Exchange Act, and

(b)
an “outside director” within the meaning of Code Section 162(m) and the Treasury
Regulations thereunder.

10.
“Common Stock” shall mean the voting, common stock, $0.0001 par value per share,
of the Company.

11.
“Company” shall mean IPG Photonics Corporation USA, a Delaware corporation.

12.
“Disability” means the total and permanent disability of a Participant (incurred
while in the active Service of the Company, an Affiliate or a Group Company)
based on proof satisfactory to the Committee. Total and permanent disability
shall be as defined in the Company’s long-term disability plan, if any, or as
otherwise provided by the Company. Notwithstanding the foregoing, for purposes
of determining the period of time after termination of Service during which a
Participant may exercise an ISO, “Disability” will have the meaning set forth in
Code Section 22(e)(3), which is, generally, that the Participant is unable to
engage in any substantial gainful activity by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least twelve
(12) months.

13.
“Dividend Equivalent Right” shall mean the right to receive an amount equal to
the amount of any dividend paid with respect to a share of Common Stock
multiplied by the number of shares of Common Stock underlying or with respect to
a Stock Unit or a Performance Unit, and which shall be payable in cash, in
Common Stock, in the form of Stock Units or Performance Units, or a combination
of any or all of the foregoing. Unless the Committee expressly provides
otherwise in the Award Agreement, Dividend Equivalent Rights on any portion of
an Award that is intended to satisfy the requirements for qualified
performance-based compensation under Code Section 162(m) and Section 12 shall be
payable only if the performance criteria underlying the Award are satisfied.

14.
“Effective Date” shall mean June 2, 2015, provided that the Company’s
shareholders approve the amended and restated Plan on such date.

15.
“Employee” shall mean an employee of the Company or any Affiliate, as described
in Treasury Regulation Section 1.421-1(h).

16.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, including applicable regulations thereunder.

17.
“Exercise Price” shall mean the price at which each share of Common Stock
covered by a Stock Option may be purchased.

18.
“Fair Market Value” shall mean:

(a)
if the Common Stock is readily tradable on a national securities exchange or
other market system, the closing price of the Common Stock on the date of
calculation (or on the last preceding trading date if Common Stock was not
traded on such date), or

(b)
if the Common Stock is not readily tradable on a national securities exchange or
other market system, the value as determined by the reasonable and consistent
application of a reasonable valuation method, in good faith by the Board, in
accordance with Code Section 409A and Treasury Regulation Section
1.409A-1(b)(5)(iv) (or any similar or successor provision), thereunder, as the
Board or the Committee will in its discretion select and apply at the time of
the Award Date, time of exercise, or other date of calculation.






--------------------------------------------------------------------------------





19.
“Group Company” shall mean any business entity deemed by the Board to be a
member of the IPG Group, including, but not limited to, any business entity that
has a significant financial interest in the Company and any business entity in
which the Company has a significant financial interest, such entities to be
referred to collectively as the “Group Companies”.

20.
“Group Employee” shall mean any employee of a Group Company who is not an
Employee.

21.
“Independent Contractor” shall mean a person (other than a person who is an
Employee, Group Employee or a Nonemployee Director) that renders Services to the
Company, an Affiliate or a Group Company.

22.
“IPO” shall mean the first date that the Common Stock is registered under the
Securities Act of 1934 and offered for sale to the public.

23.
“ISO” shall mean a right to purchase a specified number of shares of Common
Stock at a specified price, which is intended to comply with the terms and
conditions as an “incentive stock option” as set forth in Code Section 422, as
such section may be in effect from time to time.

24.
“Leave of Absence” means any leave of absence approved by the Company.

25.
“Nonemployee Director” shall mean a member of the Board who is not an Employee.

26.
“Nonqualified Stock Option” shall mean a Stock Option to purchase a specified
number of shares of Common Stock at a specified price, which does not qualify as
an ISO.

27.
“Parent” shall mean a corporation or any other business entity that directly or
indirectly has an ownership interest of fifty percent (50%) or more of the
Voting Stock of the Company.

28.
“Participant” shall mean any Employee, Group Employee, Nonemployee Director or
Independent Contractor to whom an Award has been granted by the Committee under
the Plan.

29.
“Performance-Based Award” shall mean an Award subject to the achievement of
certain performance goals as described in Section 12 below.

30.
“Performance Share” shall mean the grant by the Committee to a Participant of an
Award of shares of Common Stock subject to restrictions on transferability, a
risk of forfeiture, and certain other terms and conditions under the Plan or
specified by the Committee, as described in Section 10.1 below.

31.
“Performance Unit” shall mean the grant by the Committee to a Participant of an
Award of a hypothetical share of the value of the Company, represented by a
notional account that shall be established and maintained (or caused to be
established or maintained) by the Company for such Participant, as described in
Section 10.2 below.

32.
“Plan” shall mean the IPG Photonics 2006 Incentive Compensation Plan, as amended
and restated effective June 2, 2015.

33.
“Prior Plans” shall mean the IPG Photonics 2000 Incentive Compensation Plan, as
amended, and the IPG Photonics Corporation Non-Employee Directors Stock Plan, as
amended.

34.
“Recapitalization” shall mean any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
Company’s outstanding shares of capital stock as a class without the Company’s
receipt of consideration.

35.
“Reorganization” shall mean any of the following: (a) a merger or consolidation
in which the Company is not the surviving entity; (b) a sale, transfer or other
disposition of all or substantially all of the Company’s assets; (c) a reverse
merger in which the Company is the surviving entity but in which the Company’s
outstanding voting securities are transferred in whole or in part to a person or
persons different from the persons holding those securities immediately prior to
the merger; or (d) any transaction effected primarily to change the state in
which the Company is incorporated or to create a holding company structure.

36.
“Restricted Stock Award” shall mean a grant by the Committee to a Participant of
an Award of shares of Common Stock subject to restrictions on transferability, a
risk of forfeiture, and certain other terms and conditions under the Plan or
specified by the Committee, as described in Section 9.1 below.






--------------------------------------------------------------------------------





37.
“Retirement” means (a) an Employee’s retirement from active employment or other
Service with the Company pursuant to the normal or early retirement policy and
procedures of the Company, and (b) a Nonemployee Director’s termination of
Service upon or after serving eight full years as a member of the Board.

38.
“Stock Appreciation Right” or “SAR” shall mean a grant by the Committee to a
Participant of a contingent right to receive Common Stock or cash, as specified
in the Award Agreement, in the future, based on the value, or the appreciation
in the value, of Common Stock, as described in Section 8 below.

39.
“Service” means the provision of services to the Company, an Affiliate or a
Group Company in the capacity of (i) an Employee, (ii) a Group Employee, (iii) a
Nonemployee Director, or (iv) an Independent Contractor.

40.
“Stock Option” shall mean a grant by the Committee to a Participant of an option
or right to purchase a specified number of shares of Common Stock at a specified
price, as described in Section 7 below.

41.
“Stock Unit” shall mean a grant by the Committee to a Participant of an Award of
a hypothetical share of Common Stock represented by a notional account
established and maintained (or caused to be established or maintained) by the
Company for such Participant, as described in Section 9.3 below.

42.
“Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns fifty percent (50%) or more of the Voting Stock or any other
business entity in which the Company directly or indirectly has an ownership
interest of fifty percent (50%) or more.

43.
“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Department of the Treasury, as amended from time to time.

44.
“Vest” shall mean:

(a)
with respect to Stock Options and SARs, when the Stock Option or SAR (or a
portion of such Stock Option or SAR) first becomes exercisable and remains
exercisable subject to the terms and conditions of such Stock Option or SAR; or

(b)
with respect to Awards other than Stock Options and SARs, when the Participant
has:

(i)
an unrestricted right, title and interest to receive the compensation (whether
payable in Common Stock, cash or a combination of both) attributable to an Award
(or a portion of such Award) or to otherwise enjoy the benefits underlying such
Award; and

(ii)
a right to transfer an Award subject to no Company-imposed restrictions or
limitations other than restrictions and/or limitations imposed by Section 14
below.

45.
“Vesting Date” shall mean the date or dates on which an Award Vests, at which
time the Award shall be deemed “Vested.” Stock Options, SARs, Restricted Stock
Awards, Stock Units, Performance Shares, Performance Units, and other
equity-based Awards under the Plan shall have a minimum required vesting period
of one year, except that up to five percent (5%) of the Common Stock reserved
for issuance under the Plan may be granted to Participants without regard to any
minimum vesting periods.

46.
“Voting Stock” shall mean the capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

2.PURPOSE AND TERM OF PLAN
1.
Purpose. The purpose of the Plan is to motivate certain Employees, Group
Employees, Nonemployee Directors and Independent Contractors to put forth
maximum efforts toward the growth, profitability, and success of the Company,
Affiliates and Group Companies by providing incentives to such Employees, Group
Employees, Nonemployee Directors and Independent Contractors through cash
payments and/or through the ownership and performance of the






--------------------------------------------------------------------------------





Common Stock. In addition, the Plan is intended to provide incentives that will
attract and retain highly qualified individuals as Employees, Group Employees
and Nonemployee Directors and to assist in aligning the interests of such
Employees, Group Employees and Nonemployee Directors with those of the Company’s
shareholders.
2.
Term. The Plan was originally effective as of February 28, 2006, has been
amended from time to time and has been amended and restated as of the Effective
Date. The Plan shall terminate on the 10th anniversary of the Effective Date,
unless sooner terminated by the Board under Section 17.1 below, and no Awards
may be granted under the Plan after its termination.

3.ELIGIBILITY AND PARTICIPATION
1.
Eligibility. All Employees, Group Employees, Nonemployee Directors and
Independent Contractors shall be eligible to participate in the Plan and to
receive Awards.

2.
Participation. Participants shall consist of such Employees, Group Employees,
Nonemployee Directors and Independent Contractors as the Committee in its sole
discretion designates to receive Awards under the Plan. Awards under the Plan
shall be made on a one-time basis for Participants and designation of a
Participant in any year shall not require the Committee to designate such person
or entity to receive an Award in any other year or, once designated, to receive
the same type or amount of Award as granted to the Participant in any other
year. The Committee shall consider such factors as it deems pertinent in
selecting Participants and in determining the type and amount of their
respective Awards.

4.ADMINISTRATION
1.
Responsibility. The Committee will administer the Plan. The Committee shall have
the responsibility, in its sole discretion, to control, operate, manage and
administer the Plan in accordance with its terms.

2.
Award Agreement. Each Award granted under the Plan shall be evidenced by an
Award Agreement; provided, however, that in the event of any conflict between a
provision of the Plan and any provision of an Award Agreement, the provision of
the Plan shall prevail.

3.
Authority of the Committee. The Committee shall have all the discretionary
authority that may be necessary or desirable to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:

(a)
to determine eligibility for participation in the Plan;

(b)
to determine eligibility for and the type and size of an Award granted under the
Plan;

(c)
to supply any omission, correct any defect, interpret any provision or reconcile
any inconsistency in the Plan, any Award Agreement in connection with an Award,
and any other agreement or document executed pursuant to the Plan, in such
manner and to such extent as it shall deem appropriate in its sole discretion to
carry the same into effect;

(d)
to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it, from time to time, deems proper;

(e)
to make rules for carrying out and administering the Plan and make changes in
such rules as it, from time to time, deems proper;

(f)
to the extent permitted under the Plan, grant waivers of Plan terms, conditions,
restrictions, and limitations;

(g)
to accelerate or, with the consent of the Participant, defer the Vesting of any
Award when such action or actions would be in the best interest of the Company,
subject to the limitations of Code Section 409A; and

(h)
to take any and all other actions it deems necessary or desirable for the proper
operation or administration of the Plan.

Notwithstanding the foregoing, in no event will the Committee be permitted to,
without the approval of the shareholders of the Company, (i) reduce the Exercise
Price of any outstanding Stock Option or SAR, (ii) exchange or replace an
outstanding Stock Option or SAR with a new





--------------------------------------------------------------------------------





Stock Option or SAR with a lower Exercise Price, except pursuant to Section 5.2,
or (iii) cancel a Stock Option or SAR in exchange for cash or other Awards.
4.
Action by the Committee. The Committee may act only by a majority of its
members. A determination of the Committee may be made, without a meeting, by a
writing signed by all members of the Committee. In addition, the Committee may
authorize any one or more of its members to execute and deliver documents on
behalf of the Committee. Meetings of the Committee may be held telephonically or
via videoconference, and participation via telephone or videoconference shall
have the same force and effect as physical presence at any Committee meeting.

5.
Delegation of Authority. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any person to whom it has delegated duties under
this Section 4.5, may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the Affiliate or Group Company whose
employees have benefited from the Plan, as determined by the Committee.

The Board may delegate authority to the Company’s Chief Executive Officer to
grant specified numbers of Options (as determined by the Board from time to time
and during such time periods determined by the Board) to existing or prospective
Employees (other than those individuals who are subject to Section 16(a) of the
Exchange Act at the time of the grant) as the Chief Executive Officer determines
appropriate without further action of the Board, but subject to rules and
guidelines established by the Board or the Committee .
6.
Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
Participants and their heirs, successors, and legal representatives.

7.
Liability. No member of the Board, no member of the Committee and no Employee or
Group Employee shall be liable for any act or failure to act hereunder, except
in circumstances involving his or her bad faith, gross negligence or willful
misconduct, or for any act or failure to act hereunder by any other member or
Employee or by any agent to whom duties in connection with the administration of
the Plan have been delegated.

8.
Indemnification. Each person who is or has been a member of the Committee or the
Board, and any individual or individuals to whom the Committee has delegated
authority under this Section 4, will be indemnified and held harmless by the
Company, Group Company and Affiliates from and against any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or as a result of any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken, or failure to act, under the Plan, except in
circumstances involving such person’s bad faith, gross negligence or willful
misconduct. Each such person will also be indemnified and held harmless by the
Company Group Company and Affiliates from and against any and all amounts paid
by him or her in a settlement approved by the Company, or paid by him or her in
satisfaction of any judgment, of or in a claim, action, suit or proceeding
against him or her and described in the previous sentence, so long as he or she
gives the Company an opportunity, at its own expense, to handle and defend the
claim, action, suit or proceeding before he or she undertakes to handle and
defend it. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to






--------------------------------------------------------------------------------





which a person who is or has been a member of the Committee or the Board may be
entitled under the Articles of Incorporation or By-Laws of the Company, Group
Company or Affiliate, as a matter of law, agreement or otherwise, or any power
that the Company may have to indemnify him or her or hold him or her harmless.
5.SHARES SUBJECT TO PLAN
1.
Available Shares. Subject to any adjustments made in accordance with Section 5.2
below, the aggregate number of shares of Common Stock that shall be available
under the Plan during its term shall be the sum of (a) the 10,000,000 shares of
Common Stock previously authorized and approved for issuance under the Plan as
of the Company’s 2011 annual meeting of shareholders, less the number of shares
underlying Awards made under the Plan prior to the Effective Date (calculated as
described below), (b) 84,273 shares of Common Stock originally authorized and
approved for issuance, but not awarded, under the IPG Photonics Corporation 2000
Incentive Compensation Plan, as amended,, and subsequently rolled into the Plan,
and (c) 194,919 shares of Common Stock originally authorized and approved for
issuance, but not awarded, under the IPG Photonics Corporation Non-Employee
Directors Stock Plan, as amended, and subsequently rolled into the Plan as of
the Effective Date. Such shares of Common Stock may be either authorized but
unissued shares of Common Stock, shares of issued Common Stock held in the
Company’s treasury, or a combination of both, at the discretion of the Company.
Except as otherwise provided in this Section 5.1, any shares of Common Stock
underlying an Award under the Plan or the Prior Plans that expires without being
exercised, or is forfeited, cancelled or otherwise terminated without a
distribution to a Participant of Common Stock, cash, or other benefit in lieu of
Common Stock, shall again be available under the Plan; provided that any shares
that again become available for Awards under this Section 5.1 shall be added
back as 1.0 share if such shares were subject to Stock Options, SARs, or other
appreciation-only Awards granted under the Plan or Prior Plans, and as 1.60
shares if such shares were subject to a Restricted Stock, Stock Unit,
Performance Share, Performance Unit or other full-value stock-based Award
granted under the Plan or Prior Plans. In applying the immediately preceding
sentence, (i) shares of Common Stock tendered by Participants as full or partial
payment of the Exercise Price to the Company upon exercise of Stock Options
granted under the Plan or Prior Plans shall not again be available for issuance
under the Plan, (ii) shares of Common Stock repurchased on the open market with
the proceeds of the Exercise Price of a Stock Option shall not again be
available for issuance under the Plan, (iii) if any share-settled SARs are
exercised, the aggregate number of shares subject to such SARs shall be deemed
issued under the Plan or Prior Plans and shall not again be available for
issuance under the Plan, (iv) if any Stock Options are exercised through a
reduction of shares subject to the Award (i.e., “net exercised”), the aggregate
number of shares subject to such Stock Option shall be deemed issued under the
Plan or Prior Plans and shall not again be available for issuance under the
Plan, and (v) if any shares are withheld by, or otherwise remitted to, the
Company to satisfy a Participant’s tax withholding obligations with respect to
any Awards granted under the Plan or Prior Plans, such shares shall be deemed
issued under the Plan and shall not again be available for issuance under the
Plan. Awards that are payable only in cash are not subject to this Section 5.1.

(a)
In addition to the maximum shares of Common Stock available for Awards under the
Plan described above, the remaining shares of Common Stock shall be reduced by
1.60 for each share of Common Stock awarded pursuant to Restricted Stock,
Performance Shares, Performance Units, Stock Units, or other Awards with value
denominated in full shares of Common Stock for purposes of determining any
individual or aggregate award limitations under the Plan and for purposes of
calculating the aggregate amount of Common Stock available for Awards under the
Plan. Each share-settled SAR that is granted shall reduce the remaining shares
of Common Stock available under this Section by one (1.0),






--------------------------------------------------------------------------------





notwithstanding the fact that the net number of shares of Common Stock delivered
on exercise may be less than the number of SARs granted. Except as contemplated
by the provisions of Section 5.2 hereof, the Committee shall not increase the
number of shares of Common Stock available for issuance in connection with
Awards under the Plan or to any one individual as set forth above. In no event
shall Awards be outstanding at any one time that have resulted or could result
in the issuance of a number of shares of Common Stock in excess of the number
then remaining reserved and available for issuance under the Plan.
(b)
The maximum number of shares of Common Stock that may be issued to Participants
in the aggregate under the Plan as ISOs is 833,333.

(c)
Notwithstanding the foregoing, Awards granted through the assumption of, or in
substitution or exchange for, similar awards in connection with the acquisition
of another corporation or business entity shall not be counted for purposes of
applying the above limitations on numbers of shares available for Awards
generally or any particular kind of Award under the Plan.

2.
Adjustment to Shares. If there is any change in the Common Stock of the Company,
through merger, consolidation, Reorganization, Recapitalization, stock dividend,
stock split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, dividend in kind or other like change in capital
structure or distribution (other than ordinary cash dividends or, as determined
by the Committee, special cash dividends) to shareholders of the Company, an
adjustment shall be made to each outstanding Award so that each such Award shall
thereafter be with respect to or exercisable for such securities, cash and/or
other property as would have been received in respect of the Common Stock
subject to such Award had such Award been paid, distributed or exercised in full
immediately prior to such change or distribution. Such adjustment shall be made
successively each time any such change or distribution shall occur. In addition,
in the event of any such change or distribution, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, the Committee shall have the
authority to adjust, in an equitable manner, the number and kind of shares that
may be issued under the Plan, the number and kind of shares subject to
outstanding Awards, the Exercise Price applicable to outstanding Stock Options,
and the Fair Market Value of the Common Stock and other value determinations
applicable to outstanding Awards. Appropriate adjustments may also be made by
the Committee in the terms of any Awards granted under the Plan to reflect such
changes or distributions and to modify any other terms of outstanding Awards on
an equitable basis, including modifications of performance goals and changes in
the length of performance periods; provided, however, that any such
modifications and/or changes to Performance-Based Awards do not disqualify
compensation attributable to such Awards as “performance-based compensation”
under Code Section 162(m). In addition, the Committee is authorized to make
adjustments to the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles. Notwithstanding anything contained
in the Plan to the contrary, any adjustment with respect to an ISO due to a
change or distribution described in this Section 5.2 shall comply with the rules
of Code Section 424(a), and in no event shall any adjustment be made which would
render any ISO granted hereunder to be disqualified as an incentive stock option
for purposes of Code Section 422.

6.MAXIMUM INDIVIDUAL AWARDS
1.
Maximum Aggregate Number of Shares Underlying Stock-Based Awards Granted Under
the Plan to Any Single Participant in Any Calendar Year. The maximum aggregate
number of shares of Common Stock underlying all Stock Options, SARs and any
other Awards that are






--------------------------------------------------------------------------------





intended to qualify as performance-based compensation under Code Section 162(m)
and are measured in shares of Common Stock (whether payable in Common Stock,
cash or a combination of both) that may be granted to any single Participant
(other than a Nonemployee Director) in any calendar year shall be
1.000.000shares, subject to adjustment as provided in Section 5.2 above. The
maximum aggregate number of shares of Common Stock underlying all Awards
measured in shares of Common Stock (whether payable in Common Stock, cash or a
combination of both) that may be granted to any single Participant who is a
Nonemployee Director in any period beginning on an annual shareholder meeting
date and ending on the day immediately preceding the following annual
shareholder meeting date shall be 50,000 shares, subject to adjustment as
provided in Section 5.2 above. For purposes of the preceding sentence, such
Awards that are forfeited due to Vesting or other restrictions shall continue to
be counted in determining such maximum aggregate number of shares of Common
Stock that may be granted to any single Participant in any calendar year. The
maximum aggregate number of shares of Common Stock underlying Awards that may be
granted to any single Participant in any calendar year as ISOs shall be 133,333.
7.STOCK OPTIONS
1.
In General. The Committee may, in its sole discretion, grant Stock Options to
Employees, Group Employees, Nonemployee Directors and/or Independent Contractors
on or after the Effective Date. The Committee shall, in its sole discretion,
determine the Employees, Group Employees, Nonemployee Directors and Independent
Contractors who will receive Stock Options and the number of shares of Common
Stock underlying each Stock Option. With respect to Employees who become
Participants, the Committee may grant such Participants ISOs or Nonqualified
Stock Options or a combination of both. With respect to Group Employees,
Nonemployee Directors and Independent Contractors who become Participants, the
Committee may grant such Participants only Nonqualified Stock Options. Each
Stock Option shall be subject to such terms and conditions consistent with the
Plan as the Committee may impose from time to time and set forth in the Award
Agreement. In addition, each Stock Option shall be subject to the terms and
conditions set forth in Sections 7.2 through 7.9 below.

2.
Exercise Price. The Committee shall specify the Exercise Price of each Stock
Option in the Award Agreement; provided, however, that (i) the Exercise Price of
an ISO shall not be less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the Award Date, and (ii) the Exercise Price of a
Nonqualified Stock Option shall not be less than one hundred percent (100%) of
the Fair Market Value of the Common Stock on the Award Date.

3.
Term of Stock Option. The Committee shall specify the term of each Stock Option
in the Award Agreement; provided, however, that no ISO or Nonqualified Stock
Option shall be exercisable after the 10th anniversary of the applicable Award
Date. Each Stock Option shall terminate at such earlier times and upon such
conditions or circumstances as the Committee shall, in its sole discretion, set
forth in the Award Agreement on the Award Date.

4.
Vesting Date. The Committee shall specify in the Award Agreement the Vesting
Date(s) or other requirements to Vest for each Stock Option. If the Committee
fails to specify a Vesting Date in the Award Agreement, twenty-five percent
(25%) of such Stock Option shall become exercisable on each of the first four
(4) one-year anniversaries of the Award Date and shall remain exercisable
following such anniversary date until the Stock Option expires in accordance
with its terms under the Award Agreement or under the terms of the Plan. The
Vesting of a Stock Option may be subject to such other terms and conditions as
shall be determined by the Committee and set forth in the Award Agreement,
including, without limitation, accelerating the Vesting if certain performance
goals are achieved, or a Change in Control of the Company occurs and a
Participant’s Service is terminated.

5.
Exercise of Stock Options. The Stock Option Exercise Price may be paid in cash
or, in the sole discretion of the Committee, by delivery to the Company of
shares of Common Stock then owned






--------------------------------------------------------------------------------





by the Participant, or by the Company’s withholding a portion of the shares of
Common Stock for which the Stock Option is exercisable, or by a combination of
these methods. If the Common Stock is readily tradable on a national securities
exchange or other market system, payment may also be made by delivering a
properly executed exercise notice to the Company and delivering a copy of
irrevocable instructions to a broker directing the broker to promptly deliver to
the Company the amount of sale or loan proceeds to pay the Exercise Price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee may prescribe any
other method of paying the Exercise Price that it determines to be consistent
with applicable law and the purpose of the Plan, including, without limitation,
in lieu of the delivery to the Company of shares of Common Stock then owned by
the Participant, providing the Company with a notarized statement attesting to
the number of shares owned by the Participant, where, upon verification by the
Company, the Company would issue to the Participant only the number of
incremental shares to which the Participant is entitled upon exercise of the
Stock Option. In determining which methods a Participant may utilize to pay the
Exercise Price, the Committee may consider such factors as it determines are
appropriate; provided, however, that with respect to ISOs, all such
discretionary determinations shall be made by the Committee at the time of grant
and specified in the Award Agreement.
6.
Restrictions Relating to ISOs. In addition to being subject to the terms and
conditions of this Section 7, ISOs shall comply with all other requirements
under Code Section 422. Accordingly, ISOs may be granted only to Participants
who are employees (as described in Treasury Regulation Section 1.421-1(h)) of
the Company or of any “Parent Corporation” (as defined in Code Section 424(e))
or of any “Subsidiary Corporation” (as defined in Code Section 424(f)) on the
Award Date. The aggregate market value (determined as of the time the ISO is
granted) of the Common Stock with respect to which ISOs (under all option plans
of the Company and of any Parent Corporation and of any Subsidiary Corporation)
are exercisable for the first time by a Participant during any calendar year
shall not exceed $100,000. For purposes of the preceding sentence, (i) ISOs
shall be taken into account in the order in which they are granted and (ii) ISOs
granted before 1987 shall not be taken into account. ISOs shall not be
transferable by the Participant other than by will or the laws of descent and
distribution and shall be exercisable, during the Participant’s lifetime, only
by such Participant. The Committee shall not grant ISOs to any Employee who, at
the time the ISO is granted, owns stock possessing (after the application of the
attribution rules of Code Section 424(d)) more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Parent Corporation or of any Subsidiary Corporation unless (i) the Exercise
Price of the ISO is fixed at not less than one hundred and ten percent (110%) of
the Fair Market Value of the Common Stock on the Award Date and (ii) the
exercise of such ISO is prohibited by its terms after the 5th anniversary of the
ISO’s Award Date.

7.
Conversion Stock Options. The Committee may, in its sole discretion, grant a
Stock Option to any holder of an option (hereinafter referred to as an “Original
Option”) to purchase shares of stock of any corporation:

(a)
the stock or assets of which were acquired, directly or indirectly, by the
Company, an Affiliate or Group Company, or

(b)
which was merged with and into the Company, an Affiliate or Group Company,

so that the Original Option is converted into a Stock Option (hereinafter
referred to as a “Conversion Stock Option”); provided, however, that such
Conversion Stock Option as of the Award Date (the “Conversion Stock Option Grant
Date”) shall have the same economic value as the Original Option as of the
Conversion Stock Option Grant Date. In addition, unless the Committee in its
sole discretion determines otherwise, a Conversion Stock Option that is
converting an Original Option intended to qualify as an ISO shall have the same
terms and conditions as applicable to the Original Option in accordance with
Code Section 424 and the





--------------------------------------------------------------------------------





Treasury Regulations thereunder so that the conversion (x) is treated as the
issuance or assumption of a stock option under Code Section 424(a) and (y) is
not treated as a modification, extension or renewal of a stock option under Code
Section 424(h).
8.
Right to Call Stock Options or Common Stock. Notwithstanding any other provision
of this Plan and without regard to the completion of an IPO, any Stock Option
granted under this Plan shall be subject to a right of call by the Committee in
the event of termination of the Plan due to merger or acquisition of the
Company. If the Committee exercises the right to call the Common Stock, the
Participant must return the shares of Common Stock to the Company within seven
(7) calendar days following the call notice.

(a)
Upon the call of Common Stock, the owner of the Common Stock shall, unless
otherwise determined by the Committee pursuant to subsection (b) below, be
entitled to receive from the Company an amount equal to the Fair Market Value of
the returned Common Stock.

(b)
Upon the call of a Stock Option, the Committee shall pay the optionee an amount
equal to the excess of (i) the Fair Market Value the number of shares of Common
Stock subject to the Option, over (y) the Exercise Price of such shares of
Common Stock.

(c)
The Company shall have the right to defer payment of the proceeds under this
Section 7.8, and make such payment in the form of single lump sum or in
installments over such periods as the Committee may determine in its discretion,
subject to Code Section 409A.

8.SARS
1.
In General. The Committee may, in its sole discretion, grant SARs to Employees,
Group Employees, Nonemployee Directors, and/or Independent Contractors. A SAR is
a right to receive a payment in cash, Common Stock or a combination of both, in
an amount equal to the excess of (x) the Fair Market Value of a specified number
of shares of Common Stock on the date the SAR is exercised over (y) the Fair
Market Value of such shares of Common Stock on the Award Date, all as determined
and set forth in the Award Agreement by the Committee; provided, however, that
if a SAR is granted retroactively in tandem with or in substitution for a Stock
Option, the designated Fair Market Value of the Common Stock in the Award
Agreement may be the Fair Market Value of the Common Stock on the Award Date of
the Stock Option. Each SAR shall be subject to the terms of the Plan and the
applicable Award Agreement, which may include the Vesting Date, an expiration
date, and a provision that automatically converts a SAR into a Stock Option on a
conversion date specified at the time of grant. In no event shall a SAR be
exercisable after the 10th anniversary of the Award Date of such SAR.

9.RESTRICTED STOCK AWARDS AND STOCK UNITS
1.
Restricted Stock Awards. The Committee may, in its sole discretion, grant
Restricted Stock Awards to Employees, Group Employees, Nonemployee Directors,
and/or Independent Contractors as additional compensation or in lieu of other
compensation for Services to the Company, an Affiliate or a Group Company. A
Restricted Stock Award shall consist of shares of Common Stock that are subject
to such terms and conditions as the Committee in its sole discretion determines
appropriate and sets forth in the Award Agreement including, without limitation,
restrictions on the sale or other disposition of such shares, the Vesting Date
with respect to such shares and the right of the Company to reacquire such
shares for no consideration upon termination of the Participant’s Service within
specified periods. With respect to shares of Common Stock subject to a
Restricted Stock Award, the Participant shall have all of the rights of a holder
of shares of Common Stock, including the right to receive dividends and to vote
the shares, unless the Committee determines otherwise on the Award Date.

2.
Stock Certificates. Except as otherwise provided in this Section 9.2, the
Company will issue each Participant entitled to receive shares of Common Stock
under the Plan a certificate for such shares. Such certificate will be
registered in the name of the Participant and will bear an appropriate






--------------------------------------------------------------------------------





legend reciting the terms, conditions and restrictions, if any, applicable to
the Common Stock. Each certificate will be subject to appropriate stop-transfer
orders. To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Common Stock, the issuance may be effected
on a non-certificated basis, to the extent not prohibited by applicable law or
the applicable rules of any stock exchange or market system. If the issuance of
shares under the Plan is effected on a non-certificated basis, the issuance of
shares to a Participant will be reflected by crediting (by means of a book
entry) the applicable number of shares of Common Stock to an account maintained
by the Company in the name of such Participant, which account may be an account
maintained by the Company for such Participant under any dividend reinvestment
program offered by the Company. The Committee may require, under such terms and
conditions as it deems appropriate or desirable, that the certificates for
Restricted Stock delivered under the Plan be held in custody by a bank or other
institution, or that the Company may itself hold such shares in custody until
the Vesting conditions expire or until restrictions thereon otherwise lapse, and
may require, as a condition of any receipt of Restricted Stock, that the
recipient will have delivered a stock power endorsed in blank relating to the
Restricted Stock. Certificates for shares of unrestricted Common Stock may be
delivered to the Participant after, and only after, the Vesting conditions will
have expired without forfeiture in respect of such shares of Restricted Stock.
3.
Stock Units. The Committee may, in its sole discretion, grant Stock Units to
Employees, Group Employees, Nonemployee Directors, and Independent Contractors
as additional compensation or in lieu of other compensation for Services to the
Company, an Affiliate or a Group Company. A Stock Unit is a hypothetical share
of Common Stock represented by a notional account established and maintained (or
caused to be established or maintained) by the Company for such Participant who
receives a grant of Stock Units. Stock Units shall be subject to such terms and
conditions as the Committee, in its sole discretion, determines appropriate and
sets forth in the Award Agreement including, without limitation, determinations
of the Vesting Date with respect to such Stock Units and the criteria for the
Vesting of such Stock Units. Subject to Section 9.4, a Stock Unit granted by the
Committee shall provide for payment in shares of Common Stock at such time or
times as the Award Agreement shall specify. The Committee shall determine
whether a Participant who has been granted a Stock Unit also shall be entitled
to a Dividend Equivalent Right with respect to such Stock Unit.

4.
Payout of Stock Units. Subject to a Participant’s election to defer in
accordance with Section 18.4 below, upon the Vesting Date of a Stock Unit, the
shares of Common Stock representing the Stock Unit shall be distributed to the
Participant, unless the Committee, in its sole discretion, provides for the
payment of the Stock Unit in cash (or partly in cash and partly in shares of
Common Stock) equal to the value of the shares of Common Stock which would
otherwise be distributed to the Participant.

10.PERFORMANCE SHARES AND PERFORMANCE UNITS
1.
Performance Shares. The Committee may, in its sole discretion, grant Performance
Shares to Employees, Group Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
Services to the Company, an Affiliate or a Group Company. A Performance Share
shall consist of a share or shares of Common Stock that are subject to such
terms and conditions as the Committee, in its sole discretion, determines
appropriate and sets forth in the Award Agreement including, without limitation,
determining the performance goal or goals that, depending on the extent to which
such goals are met, will determine the number and/or value of the Performance
Shares that will be paid out or distributed to the Participant and any other
Vesting criteria. Performance goals may be based on, without limitation,
Company-wide, divisional and/or individual performance, as the Committee, in its
sole discretion, may determine, and may be based on the performance measures
listed in Section 12.3 below.






--------------------------------------------------------------------------------





2.
Performance Units. The Committee may, in its sole discretion, grant Performance
Units to Employees, Group Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
Services to the Company, an Affiliate or Group Company. A Performance Unit is a
hypothetical share of the value of the Company, represented by a notional
account that the Company shall establish and maintain (or caused to be
established or maintained) for such Participant who receives a grant of
Performance Units. Performance Units shall be subject to such terms and
conditions as the Committee, in its sole discretion, determines appropriate and
sets forth in the Award Agreement including, without limitation, determining the
performance goal or goals that, depending on the extent to which such goals are
met, will determine the number and/or value of the Performance Units that will
accrue to the Participant and any other Vesting criteria. Performance goals may
be based on, without limitation, Company-wide, divisional and/or individual
performance, as the Committee, in its sole discretion, may determine, and may be
based on the performance measures listed in Section 12.3 below. The Committee
shall determine and set forth in an Award Agreement whether a Participant who
has been granted a Performance Unit shall also be entitled to a Dividend
Equivalent Right.

3.
Adjustment of Performance Goals. With respect to any Performance Shares or
Performance Units that are not intended to qualify as Performance-Based Awards
(as described in Section 12 below), the Committee shall have the authority at
any time to adjust, as it deems necessary or desirable, the performance goals
for any outstanding Performance Shares or Performance Units unless, at the time
of establishment of such performance goals, the Committee precludes its
authority to make such adjustments. Notwithstanding the foregoing, with respect
to Awards intended to qualify as Performance-Based Awards (as defined below),
the Committee shall not adjust such goals in a manner that would cause the
Awards to no longer qualify as Performance-Based Awards.

4.
Payout of Performance Shares or Performance Units. Subject to a Participant’s
election to defer distribution in accordance with Section 18.4 below, upon the
Vesting of a Performance Share or a Performance Unit, the shares of Common Stock
representing the Performance Share or the cash value of the Performance Unit
shall be distributed to the Participant, unless the Committee, in its sole
discretion, determines to make the payment for the Performance Share in cash, or
the Performance Unit in shares of Common Stock (or partly in cash and partly in
shares of Common Stock) equal to the value of the shares of Common Stock or cash
that would otherwise be distributed to the Participant.

11.CASH AWARDS
1.
In General. The Committee may, in its sole discretion, grant Cash Awards to
Employees, Group Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
Services to the Company, an Affiliate or Group Company. A Cash Award shall be
subject to such terms and conditions as the Committee, in its sole discretion,
determines appropriate and sets forth in the Award Agreement including, without
limitation, determining the Vesting Date with respect to such Cash Award, the
criteria for the Vesting of such Cash Award, and the right of the Company to
require the Participant to repay the Cash Award (with or without interest) upon
termination of the Participant’s Service within specified periods.

2.
Limitations. Each calendar year, an incentive pool equal to seven and one-half
percent (7.5%) of the Company’s earnings before interest and taxes for the
calendar year shall be created (the “Incentive Pool”) for the payment of Cash
Awards that are intended to qualify as Performance-Based Awards (as described in
Section 12 below). Each calendar year, the Committee shall allocate a percentage
of the Incentive Pool to each Participant who is a Covered Employee for that
year. In determining payouts under the Incentive Pool, (a) the percentage of the
Incentive Pool allocated in any year may not exceed thirty percent (30%) of the
total Incentive Pool to any single Covered Employee and (b) the aggregate
payments to all Incentive Pool participants may not






--------------------------------------------------------------------------------





exceed 100% of the Incentive Pool. As soon as possible after the determination
of the Incentive Pool for a calendar year, the Committee shall calculate each
Covered Employee’s allocated portion of the Incentive Pool based upon the
percentage established at the beginning of the calendar year. The Committee then
shall determine the Participant’s Cash Award for the year, based on the
Participant’s allocated portion of the Incentive Pool, but subject to reduction
of the Cash Award in the sole discretion of the Committee. In no event may the
portion of the Incentive Pool allocated to a Covered Employee be increased in
any way, including as a result of the reduction of any other Participant’s
allocated portion. The Committee may not make a Cash Award that is intended to
qualify as a Performance-Based Award (as described in Section 12 below) in an
amount greater than $4,000,000 in a single calendar year.
3.
Covered Employee. For purposes of the Plan, “Covered Employee” shall mean a
Participant who, as of the date of Vesting and/or payout of an Award, or the
date the Company or any of its Affiliates is entitled to a tax deduction as a
result of the Award, as applicable, is one of the group of “covered employees,”
as defined in the regulations promulgated under Code Section 162(m), or any
successor statute.

12.PERFORMANCE-BASED AWARDS
1.
In General. The Committee, in its sole discretion, may designate an Award
granted under the Plan as a Performance-Based Award, which is an Award
structured in a manner such that the compensation attributable to such Award is
intended by the Committee to qualify as “performance-based compensation” (as
such term is used in Code Section 162(m) and the Treasury Regulations
thereunder) and thus be exempt from the deduction limitation imposed by Code
Section 162(m).

2.
Qualification of Performance-Based Awards. Awards shall qualify as
Performance-Based Awards under the Plan only if:

(a)
at the time of grant the Committee is comprised solely of two or more “outside
directors” (as such term is used in Code Section 162(m) and the Treasury
Regulations thereunder);

(b)
with respect to either the granting or Vesting of an Award (other than (i) a
Nonqualified Stock Option or (ii) a SAR, each of which are granted with an
Exercise Price at or above the Fair Market Value of the Common Stock on the
Award Date), such Award is subject to the achievement of a performance goal or
goals based on one or more of the performance measures specified in Section 12.3
below;

(c)
the Committee establishes in writing (i) the objective performance-based goals
applicable to a given performance period, and (ii) the individual Employees or
class of Employees to which such performance-based goals apply no later than
ninety (90) calendar days after the commencement of such performance period (but
in no event after twenty-five percent (25%) of such performance period has
elapsed);

(d)
no compensation attributable to a Performance-Based Award will be paid to or
otherwise received by a Participant until the Committee certifies in writing
that the performance goal or goals (and any other material terms) applicable to
such performance period have been satisfied; and

(e)
after the establishment of a performance goal, the Committee shall not revise
such performance goal (unless such revision will not disqualify compensation
attributable to the Award as “performance-based compensation” under Code Section
162(m)) or increase the amount of compensation payable with respect to such
Award upon the attainment of such performance goal.

3.
Performance Measures. Performance measures shall be the pre-established
objective goals established by the Committee for each performance period. The
performance measures may be based upon the performance of the Company, of any
Affiliate, or a division or unit thereof, or of an individual Participant, or
groups of Participants, using one or more of the goals selected by the






--------------------------------------------------------------------------------





Committee. Separate performance measures may be established by the Committee for
the Company or an Affiliate, or division thereof, or an individual, and
different performance measures may be given different weights. The Committee may
use the following performance measures (either individually or in any
combination) to set performance goals with respect to Awards intended to qualify
as Performance-Based Awards: net sales; pretax income before allocation of
corporate overhead and bonus; budget; cash flow; earnings per share; net income;
division, group or corporate financial goals; return on shareholders’ equity;
return on assets; attainment of strategic and operational initiatives;
appreciation in and/or maintenance of the price of the Common Stock or any other
publicly-traded securities of the Company; total shareholder return; market
share; gross profits; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; economic value-added models;
comparisons with various stock market indices; increase in number of customers;
revenue backlog; margins realized on delivered goods or services; reductions in
costs; and/or any other measure the Committee deems appropriate
Performance measures may be set at a specific level, or may be expressed as a
relative percentage to the comparable measure at comparison companies, business
units, divisions or individuals or a defined index. The Committee, in its sole
discretion but subject to Code Section 162(m), may elect to exclude, in
calculating performance under any of the above criteria, (a) unusual gains,
unusual losses and other nonrecurring items (including, without limitation, the
impact from any foreign currency devaluations and acquisition termination fees
(net of related costs)), (b) the amount of all charges and expenses incurred or
income earned in connection with any refinancing, restructuring,
rationalization, Recapitalization or Reorganization involving the Company and
its Affiliates, (c) the cumulative effects of accounting changes, (d)
discontinued operations, and (e) any business units, divisions, Affiliates or
other entities sold or acquired.
4.
Shareholder Reapproval. As required by Treasury Regulation Section
1.162-27(e)(vi), the material terms of performance goals as described in this
Section 12 shall be disclosed to and reapproved by the Company’s shareholders no
later than the first shareholder meeting that occurs in the 5th year following
the year in which the Company’s shareholders previously approved such
performance goals.

13.CHANGE IN CONTROL
1.
Accelerated Vesting Upon Termination of Service. Unless the terms of an Award
Agreement expressly provide otherwise, if there is a Change in Control of the
Company, and, within two years following the Change in Control, the Company
terminates a Participant’s Service other than for Cause or the Participant
terminates Service for Good Reason, any outstanding Awards held by the
Participant shall Vest. For this purpose, Good Reason will have the same meaning
as such term or similar term is used in any employment, consulting, severance,
or other written agreement between the Participant and the Company or an
Affiliate. If there is no employment, consulting, or other written agreement
between the Company or an Affiliate and the Participant or if such agreement
does not define “Good Reason” or such similar term, then “Good Reason” will have
the meaning specified in the Award Agreement; provided, that if the Award
Agreement does not so specify, “Good Reason” will mean, as determined by the
Committee in its sole discretion and solely with respect to this Plan and any
Award made hereunder, the occurrence of any of the following events without the
Participant’s express written consent:

(a)
The material reduction of the Participant’s authorities, duties, and position
with the Company;

(b)
A reduction by the Company of the Participant’s base compensation by more than
fifteen percent (15%), other than a reduction approved by the Board that
similarly applies to all executive officers of the Company; or






--------------------------------------------------------------------------------





(c)
A change in the offices of the Participant to a place that is more than
thirty-five (35) miles in distance farther from the Participant’s home than the
current executive offices of the Company in Oxford, MA.

The Participant must provide notice to the Company of the existence of one or
more of the foregoing conditions within ninety (90) calendar days of the initial
existence of the condition, upon the notice of which the Company will have
thirty (30) calendar days during which it may remedy the condition and not be
required to Vest the Awards. For a Participant’s termination of Service to be on
account of “Good Reason,” it must occur within one hundred eighty (180) calendar
days following the initial existence of the applicable condition.
2.
Cashout. The Committee, in its sole discretion, may determine that, upon the
occurrence of a Change in Control of the Company, all or a portion of certain
outstanding Awards shall terminate within a specified number of days after
notice to the holders, and each such holder shall receive an amount equal to the
value of such Award on the date of the Change in Control, and with respect to
each share of Common Stock subject to a Stock Option or SAR, an amount equal to
the excess, if any, of the Fair Market Value of such shares of Common Stock
immediately prior to the occurrence of such Change in Control of the Company
over the Exercise Price per share of such Stock Option or SAR. Such amount shall
be payable in cash, in one or more kinds of property (including the property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its sole discretion, shall determine.

3.
Assumption or Substitution of Awards. Notwithstanding anything contained in the
Plan to the contrary, the Committee may, in its sole discretion, provide that an
Award may be assumed by any entity that acquires control of the Company or may
be substituted by a similar award under such entity’s compensation plans. If any
entity that acquires control of the Company does not agree to assume outstanding
Awards upon a Change in Control or replace such Awards with awards that preserve
the existing value of the Award at the time of the Change in Control and provide
for subsequent payout in accordance with the same Vesting schedule applicable to
the original Awards, then, at the time of the Change in Control, (i) all
outstanding Stock Options and SARs shall become immediately Vested and
exercisable; (ii) all restrictions on Restricted Stock Awards and Stock Units
shall immediately lapse; (iii) all performance goals other than with respect to
performance-based Cash Awards shall be deemed achieved at target levels and all
other terms and conditions met; (iv) all performance-based Cash Awards shall be
paid out at target levels (or earned levels, if greater) and all other terms and
conditions deemed met; and (v) all Performance Shares shall be delivered, and
all Cash Awards, Performance Units and Stock Units shall be paid out as promptly
as practicable.

14.TERMINATION OF SERVICE
1.
Termination of Service Due to Death or Disability. Unless the terms of an Award
Agreement expressly provide otherwise, if a Participant’s Service is terminated
due to death all non-Vested portions of Awards held by the Participant on the
date of the Participant’s death shall immediately Vest.

Unless the terms of an Award Agreement expressly provide otherwise, if a
Participant’s Service is terminated due to death, or Disability, all Vested
portions of Stock Options and SARs held by the Participant on the date of the
Participant’s death or Disability shall remain exercisable until the earlier of:
(i)
the end of the 12-month period following the date of the Participant’s death or
Disability, or

(ii)
the date the Stock Option or SAR would otherwise expire.






--------------------------------------------------------------------------------





2.
Termination of Service for Cause. Unless the terms of an Award Agreement
expressly provide otherwise, if a Participant’s Service is terminated by the
Company, the Affiliate or the Group Company, as the case may be, for Cause, all
Awards held by the Participant on the date of the termination of Service,
whether Vested or non-Vested, shall immediately be forfeited by the Participant
as of such date. A Participant’s Service shall be deemed to have terminated for
Cause if, after the Participant’s Service has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.

3.
Other Terminations of Service. Unless the terms of an Award Agreement expressly
provide otherwise, if a Participant’s Service is terminated for any reason other
than for Cause or other than due to death or Disability:

(a)
all non-Vested portions of Awards held by the Participant on the date of the
termination of his or her Service shall immediately be forfeited by such
Participant as of such date; and

(b)
all Vested portions of Stock Options and/or SARs held by the Participant on the
date of the termination of his or her Service shall remain exercisable until the
earlier of (i) the end of the ninety (90) calendar day period following the date
of the termination of the Participant’s Service or (ii) the date the Stock
Option or SAR would otherwise expire.

Notwithstanding the foregoing, the Vesting, expiration and forfeiture of any
Stock Options and/or SARs awarded to an Independent Contractor shall be governed
by the terms of the written Award Agreement.
4.
ISOs. Notwithstanding anything contained in the Plan to the contrary, (i) the
provisions contained in this Section 14 shall be applied to an ISO only if the
application of such provision maintains the treatment of such ISO as an ISO.

Leave of Absence. A Participant shall not cease to be an Employee for purposes
of this Plan solely on account of a Leave of Absence. For purposes of ISOs, no
such leave may exceed ninety (90) calendar days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the one hundred eighty-first (181st) calendar day of such leave
any ISO held by the Participant shall cease to be treated as an ISO and shall be
treated for tax purposes as a Nonqualified Stock Option. Notwithstanding
anything in the Plan to the contrary, the Committee, in its sole discretion,
reserves the right to designate a Participant’s leave of absence as “Personal
Leave;” provided that military leaves and approved family or medical leaves
shall not be considered Personal Leave. No Awards shall be made to a Participant
during Personal Leave. Except where prohibited by law, a Participant’s un-Vested
Awards shall remain un-Vested during such Personal Leave and the time spent on
such Personal Leave shall not count towards the Vesting of such Awards. A
Participant’s Vested Stock Options that may be exercised shall remain
exercisable upon commencement of Personal Leave until the earlier of (i) a
period of one year from the date of commencement of such Personal Leave; or (ii)
the remaining exercise period of such Stock Options. Notwithstanding the
foregoing, if a Participant returns to the Company from a Personal Leave of less
than one year and the Participant’s Stock Options have not lapsed, the Stock
Options shall remain exercisable for the remaining exercise period as provided
at the time of grant and subject to the conditions contained herein.
 
15.
NONEMPLOYEE DIRECTOR COMPENSATION

1.
Annual Cash Retainer. Each Nonemployee Director will be paid a retainer fee for
Service as a member of the Board (the “Annual Retainer”), in an amount that the
Board will establish from time to time by resolution, in accordance with the IPG
Photonics Corporation Non-Employee Director Compensation Plan (the “Director
Compensation Plan”). In no event will the sum of the






--------------------------------------------------------------------------------





cash portion of the Annual Retainer and any Cash Award to any Participant who is
a Nonemployee Director exceed $250,000 in a given period of time beginning on an
annual shareholder meeting date and ending on the day immediately preceding the
following annual shareholder meeting date.
2.
Equity Awards. Each Nonemployee Director will be eligible to receive an Award
upon appointment or election to the Board, and annually thereafter, in
accordance with the Director Plan and subject to the limit in Section 6.1 and
the terms of the applicable Award Agreement.

16.TAXES
1.
Withholding Taxes. With respect to Employees and Group Employees, the Company,
or the applicable Affiliate or Group Company, may require a Participant who has
Vested in his or her Restricted Stock Award, Stock Unit, Performance Share or
Performance Unit granted hereunder, or who exercises a Stock Option or SAR
granted hereunder, to reimburse the corporation that employs such Employee or
Group Employee for any taxes required by any governmental regulatory authority
to be withheld or otherwise deducted and paid by such corporation or entity in
respect of the issuance or disposition of such shares or the payment of any
amounts. In lieu thereof, the corporation that employs such Employee or Group
Employee shall have the right to withhold the amount of such taxes from any
other sums due or to become due from such corporation to the Employee or Group
Employee upon such terms and conditions as the Committee shall prescribe. The
corporation that employs the Employee or Group Employee may, in its discretion,
hold the stock certificate to which such Employee or Group Employee is entitled
upon the Vesting of a Restricted Stock Award, Stock Unit, Performance Share or
Performance Unit or the exercise of a Stock Option or SAR as security for the
payment of such withholding tax liability, until cash sufficient to pay that
liability has been accumulated.

2.
Use of Common Stock to Satisfy Withholding Obligation. With respect to Employees
and Group Employees, at any time that the Company or an Affiliate or Group
Company that employs such Employee or Group Employee becomes subject to a
withholding obligation under applicable law with respect to the Vesting of a
Restricted Stock Award, Stock Unit, Performance Share or Performance Unit or the
exercise of a Nonqualified Stock Option (the “Tax Date”), except as set forth
below, a holder of such Award may elect to satisfy, in whole or in part, the
holder’s related personal tax liabilities (an “Election”) by (i) directing the
Company, the Affiliate or the Group Company that employs such Employee or Group
Employee to withhold from shares issuable in the related Vesting or exercise
either a specified number of shares, or shares of Common Stock having a
specified value in each case equal to the statutory personal withholding tax
liabilities with respect to the applicable taxing jurisdiction, (ii) tendering
shares of Common Stock previously issued pursuant to the exercise of a Stock
Option or other shares of the Common Stock owned by the holder, or (iii)
combining any or all of the foregoing Elections in any fashion. An Election
shall be irrevocable. The withheld shares and other shares of Common Stock
tendered in payment shall be valued at their Fair Market Value of the Common
Stock on the Tax Date. The Committee may disapprove any Election, suspend or
terminate the right to make Elections or provide that the right to make
Elections shall not apply to particular shares or exercises. The Committee may
impose any additional conditions or restrictions on the right to make an
Election as it shall deem appropriate, including conditions or restrictions with
respect to Section 16 of the Exchange Act.

3.
No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including, but not limited to, the Company, an Affiliate or a Group
Company and their directors, officers, agents and employees makes any
representation, commitment, or guarantee that any tax treatment, including, but
not limited to, federal, state and local income, estate and gift tax treatment,
will be applicable with respect to amounts deferred under the Plan, or paid to
or for the benefit of a Participant under the Plan, or that such tax treatment
will apply to or be available to a Participant on account of participation in
the Plan.






--------------------------------------------------------------------------------





17.AMENDMENT AND TERMINATION
1.
Termination of Plan. The Board may suspend or terminate the Plan at any time
with or without prior notice; provided, however, that no action authorized by
this Section 17.1 shall reduce the amount of any outstanding Award or change the
terms and conditions thereof without the Participants’ consent, except as
expressly provided herein.

2.
Amendment of Plan. The Board may amend the Plan at any time with or without
prior notice; provided, however, that no action authorized by this Section 17.2
shall reduce the amount of any outstanding Award or change the terms and
conditions thereof without the Participants’ consent, except as expressly
provided herein. No amendment of the Plan shall, without the approval of the
shareholders of the Company:

(a)
increase the total number of shares of Common Stock that may be issued under the
Plan;

(b)
increase the maximum number of shares with respect to all Awards measured in
Common Stock that may be granted to any individual under the Plan;

(c)
increase the maximum dollar amount that may be paid with respect to all Awards
measured in cash; or

(d)
modify the requirements as to eligibility for Awards under the Plan.

In addition, the Plan shall not be amended without the approval of such
amendment by the Company’s shareholders if such amendment (i) is required under
the rules and regulations of the stock exchange or national market system on
which the Common Stock is listed or (ii) will disqualify any ISO granted
hereunder.
3.
Amendment or Cancellation of Award Agreements. The Committee may amend or modify
any Award Agreement at any time by mutual agreement between the Committee and
the Participant or such other persons as may then have an interest therein;
provided, however, that (i) no such amendment, modification, extension,
cancellation, renewal, exchange, substitution or replacement will be to the
detriment of a Participant with respect to any Award previously granted without
the affected Participant’s written consent, (ii) any such amendment,
modification, extension, cancellation, renewal exchange, substitution, or
replacement must satisfy the requirements for exemption under Code Section 409A,
and (iii) in no event will the Committee be permitted to, without the approval
of the shareholders of the Company, (A) reduce the Exercise Price of any
outstanding Stock Option or SAR, (B) exchange or replace an outstanding Stock
Option or SAR with a new Stock Option or SAR with a lower Exercise Price, except
pursuant to Section 5.2, or (C) cancel a Stock Option or SAR in exchange for
cash or other Awards. In addition, by mutual agreement between the Committee and
a Participant or such other persons as may then have an interest therein, Awards
may be granted to an Employee, Group Employee, Nonemployee Director or
Independent Contractor in substitution and exchange for, and in cancellation of,
any Awards previously granted to such Employee, Group Employee, Nonemployee
Director or Independent Contractor under the Plan, or any award previously
granted to such Employee, Group Employee, Nonemployee Director or Independent
Contractor under any other present or future plan of the Company or any present
or future plan of an entity which (i) is purchased by the Company, (ii)
purchases the Company, or (iii) merges into or with the Company.

4.
Certain Amendments. Notwithstanding any provision in the Plan or in any Award
Agreement to the contrary, the Board may amend the Plan without the consent of
any Participant and the Committee may amend any Award Agreement without the
consent of the Participant in order to comply with applicable law, including
Code Sections 409A or 162(m), stock exchange listing standards, or accounting
rules.

18.MISCELLANEOUS
1.
Other Provisions. Awards granted under the Plan may also be subject to such
other provisions (whether or not applicable to an Award granted to any other
Participant) as the Committee






--------------------------------------------------------------------------------





determines on the Award Date to be appropriate, including, without limitation,
for the installment purchase of Common Stock under Stock Options, to assist the
Participant in financing the acquisition of Common Stock, for the forfeiture of,
or restrictions on resale or other disposition of, Common Stock acquired under
any Stock Option, for the acceleration of Vesting of Awards in the event of a
Change in Control of the Company, for the payment of the value of Awards to
Participants in the event of a Change in Control of the Company, or to comply
with federal and state securities laws, or understandings or conditions as to
the Participant’s Service in addition to those specifically provided for under
the Plan.
2.
Restrictive Covenants and Other Terms and Conditions. The Committee may provide,
by way of the Award Agreement or otherwise, that, notwithstanding any other
provision of this Plan to the contrary, if the Participant breaches the
non-compete, non-solicitation, non-disclosure or other terms, conditions,
restrictions and/or limitations of the Award Agreement, whether during or after
termination of Service, in addition to any other penalties or restrictions that
may apply under any employment agreement, consulting agreement, state law, or
otherwise, the Participant will forfeit:

(a)
any and all Awards granted to him or her under the Plan, including Awards that
have become Vested, shares of Common Stock that have been distributed to him or
her, and the full value of shares of Common Stock that the Participant has sold
(the Participant may be required to return such shares or repay the full value
of such share of Common Stock to the Company); and/or

(b)
the profit the Participant has realized on the vesting or disposition of an
Award granted to him or her under the Plan, including from exercise of any Stock
Options, which is the difference between the Stock Options’ Exercise Price and
the Fair Market Value of any Stock Option the Participant exercised (the
Participant may be required to repay the profit and such difference to the
Company).

3.
Transferability. Each Award granted under the Plan to a Participant shall not be
transferable other than by will or the laws of descent and distribution, and
Stock Options and SARs shall be exercisable, during the Participant’s lifetime,
only by the Participant. In the event of the death of a Participant, each Stock
Option or SAR theretofore granted to him or her shall be exercisable during such
period after his or her death as the Committee shall, in its sole discretion,
set forth in the Award Agreement on the Award Date and then only by the executor
or administrator of the estate of the deceased Participant or the person or
persons to whom the deceased Participant’s rights under the Stock Option or SAR
shall pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit the transferability
of a Stock Option (other than an ISO) by a Participant solely to members of the
Participant’s immediate family or trusts or family partnerships or other similar
entities for the benefit of such persons, and subject to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish and
include in the Award Agreement.

4.
Election to Defer Compensation Attributable to Award. The Committee may, in its
sole discretion and subject to Code Section 409A, allow a Participant to elect
to defer the receipt of any compensation attributable to an Award under
guidelines and procedures to be established by the Committee after taking into
account the advice of the Company’s tax counsel.

5.
Listing of Shares and Related Matters. If at any time the Committee shall
determine that the listing, registration or qualification of the shares of
Common Stock subject to an Award on any securities exchange or under any
applicable law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of, or in connection with,
the granting of an Award or the issuance of shares of Common Stock thereunder,
such Award may not be exercised, distributed or paid out, as the case may be, in
whole or in part, unless such listing,






--------------------------------------------------------------------------------





registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
6.
No Right, Title, or Interest in Company Assets. Participants shall have no
right, title, or interest whatsoever in or to any investments that the Company
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company, no special or separate fund
shall be established, and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

7.
No Right to Continued Employment or Service or to Grants. A Participant’s
rights, if any, to continue to serve the Company, an Affiliate or a Group
Company as a director, officer, Employee, independent contractor or otherwise,
shall not be enlarged or otherwise affected by his or her designation as a
Participant under the Plan, and the Company, the Affiliate and the Group Company
reserve the right to terminate the employment or Service of any Employee or
Group Employee or the Services of any Independent Contractor or director at any
time. The adoption of the Plan shall not be deemed to give any Employee, Group
Employee, Nonemployee Director, Independent Contractor or any other individual
any right to be selected as a Participant or to be granted an Award.

8.
Awards Subject to Foreign Laws. The Committee may grant Awards to individual
Participants who are subject to the tax laws of nations other than the United
States, and such Awards may have terms and conditions as determined by the
Committee as necessary to comply with applicable foreign laws. The Committee may
take any action that it deems advisable to obtain approval of such Awards by the
appropriate foreign governmental entity; provided, however, that no such Awards
may be granted pursuant to this Section and no action may be taken which would
result in a violation of the Exchange Act or any other applicable law. The
Committee may make such modifications, amendments, procedures, or sub-plans as
may be necessary or advisable to comply with such legal or regulatory
provisions. The Committee also may impose conditions on the exercise or Vesting
of Awards in order to minimize the Company’s obligation with respect to tax
equalization for Participants on assignments outside their home country.

9.
Governing Law. The Plan, all Awards granted hereunder, and all actions taken in
connection herewith shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to principles of conflict of
laws, except as superseded by applicable federal law. Participants, the Company,
a Group Company and Affiliate each submit and consent to the jurisdiction of the
courts in the Commonwealth of Massachusetts, County of Worcester, including the
Federal Courts located therein, should Federal jurisdiction requirements exist
in any action brought to enforce (or otherwise relating to) this Plan or an
Award Agreement.

10.
Statute of Limitations for Claims Involving the Plan or Awards. If a Participant
believes that the Committee has not followed his or her election, or the
Participant believes that he or she has a claim against the Plan, the Company or
Committee under the terms of the Plan or an Award Agreement, the Participant
must file a written claim with the Committee within twelve (12) months after the
Participant learned of the claim or allegedly made the election.

11.
Other Agreements. Notwithstanding any provision of the Plan or an Award
Agreement to the contrary, to the extent any employment, consulting, or other
written agreement between the Participant and the Company, a Group Company or
Affiliate provides Vesting terms or post-termination exercise periods with
respect to an Award that are more favorable to the Participant






--------------------------------------------------------------------------------





than those set forth in the Plan or an Award Agreement, the Vesting terms or
post-termination exercise periods in such employment, consulting, or other
written agreement between the Participant and the Company, a Group Company or
Affiliate shall control.
12.
Other Benefits. No Award granted under the Plan shall be considered compensation
for purposes of computing benefits under any retirement plan of the Company, an
Affiliate or a Group Company nor affect any benefits or compensation under any
other benefit or compensation plan of the Company, and Affiliate or a Group
Company, now or subsequently in effect.

13.
No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Common Stock, Stock Options, or other property shall be issued or
paid in lieu of fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

14.
Electronic Delivery of Plan Information and Electronic Signatures. To the extent
permitted by applicable law, the Company may deliver by email or other
electronic means (including posting on a web site maintained by the Company or
by a third party under contract with the Company) all documents relating to the
Plan or any Award thereunder (including without limitation, prospectuses
required by applicable securities law) and all other documents that the Company
is required to deliver to its security holders (including without limitation,
annual reports and proxy statements). To the extent permitted by applicable law,
the Participant’s execution of an Award Agreement may be made by electronic
facsimile or other method of recording of the Participant’s signature in a
manner that is acceptable to the Committee.

15.
Compliance With Code Section 409A. Any provision of the Plan that becomes
subject to Code Section 409A will be interpreted and applied consistent with
that Section and the applicable Treasury Regulations. Each payment in a series
of payments hereunder shall be deemed to be a separate payment for purposes of
Code Section 409A. If a Participant is a “specified employee” (as such term is
defined for purposes of Code Section 409A) at the time of his or her termination
of Service, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of Service shall be paid to the
Participant before the earlier of (i) the expiration of the six (6) month period
measured from the date of the Participant’s termination of Service, and (ii) the
date of the Participant’s death. A termination of Service shall be deemed to
occur only if it is a “separation from service” within the meaning of Code
Section 409A, and references in the Plan and any Award Agreement to
“termination,” “termination of employment,” or like terms shall mean a
“separation from service.” A separation from Service shall be deemed to occur if
it is anticipated that the level of Services the Participant will perform after
a certain date (whether as an Employee or as an Independent Contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of Services provided by the Participant in the immediately preceding thirty-six
(36) months. With respect to any Award that is or becomes subject to Code
Section 409A, a Change in Control would only be deemed to have occurred only
upon a change in control event described in Code Section 409A and Treasury
Regulations §1.409A-3(i)(5).

16.
Compensation Recovery Policy. Notwithstanding any provision in the Plan or in
any Award Agreement to the contrary, Awards granted or paid under the Plan will
be subject to any Compensation Recovery Policy established by the Company and
amended from time to time.














